On July 21,1993, the Defendant was sentenced to 10 years in Montana State Prison for the revocation of Theft, a felony. Credit of 123 days for time served in jail prior to sentencing.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Tammy Wyatt-Shaw, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *35reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 25th day of March, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Tammy Wyatt-Shaw, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.